Citation Nr: 1828985	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-41 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Attorney at Law


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Navy from October 1974 to May 1977.

These matters come to the Board of Veterans' Appeals (Board) from April 2009 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Atlanta, Georgia, respectively.  

The Board notes that the Veteran requested a hearing in his December 2014 substantive appeal but properly withdrew the request before the hearing in October 2016.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder and entitlement to service connection for sleep apnea, claimed as sleep disordered breathing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated March 2012, the RO denied a claim of service connection for sleep apnea, claimed as sleep disordered breathing.

2.  Evidence associated with the claims file since the March 2012 rating decision is decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea, claimed as sleep disordered breathing.



CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied entitlement to service connection for sleep apnea, claimed as sleep disordered breathing is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2017).

2.  New and material evidence has been received since the March 2012 rating decision, and the claim of service connection for sleep apnea, claimed as sleep disordered breathing is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the present case, the Veteran filed a claim to reopen his claim for service connection for sleep apnea after the denial of the claim in the March 2012 rating decision.  See February 2015 VA 21-526EZ.  The RO, by a decision entered May 2015, denied the claim.  The May 2015 decision stated that the Veteran's additional evidence did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  

The Board finds that the Veteran submitted new and material evidence consisting of lay and buddy statements that indicate that the Veteran had sleep apnea symptomatology during service.  Prior to the March 2012 rating decision, there was no evidence that the Veteran suffered from sleep apnea symptoms during service.  However, subsequent to the rating decision, the Veteran provided lay evidence regarding sleep apnea symptomatology during service.  See February 2015 statement.  The Veteran's new assertions and supporting lay statements were not before the adjudicators when the Veteran's claim was denied in March 2012, they are not cumulative or redundant, and relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, claimed as sleep disordered breathing.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.


ORDER

The previously denied claim of entitlement to service connection for sleep apnea, claimed as sleep disordered breathing is reopened.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Sleep Apnea

Here, the record reflects that the Veteran has a diagnosis of sleep apnea.  The Veteran has asserted that he had difficulty breathing and interruption in breathing during sleep, since his active duty service.  He claimed that he would not have gone to sickbay for sleep apnea and indicated that his shipmates would often laugh at him for his loud snoring and gasping for air.  The Veteran's brother also stated that prior to service, the Veteran did not have a snoring problem, but he would often have to roll him over for loud snoring during his time in service.  In addition, he indicated that the Veteran would often gasp for air when sleeping.  This evidence triggers the VA's duty to assist the Veteran by providing a VA examination and medical opinion.  Therefore, on remand a VA examination and medical opinion must be obtained to determine the etiology of the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An Acquired Psychiatric Disorder

In regards to the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, the record reflects that the Veteran has a diagnosis of bipolar disorder and PTSD.  See November 2014 VA Examination and VA outpatient treatment records dated February 2013.  Importantly, in a July 2010 private medical opinion, the psychologist, Dr. D.R., opined that the Veteran's service at the least exacerbated but probably induced the Veteran's bipolar mood disorder.  He reasoned that the Veteran entered service with PTSD from childhood trauma, and during service, he drank heavily and was AWOL, which indicated that his military experience at the least exacerbated, but probably induced, his current condition.  

Conversely, the November 2014 psychologist stated that the Veteran's military records are totally void of any mental health treatment and or diagnosis.  He added therefore, that his current diagnosis of bipolar disorder is not due to or caused by his military experience that took place over 35 years ago.  The psychologist added that he disagreed with and found no clinical merit in the Dr. D.R.'s opinion that the Veteran's behavior and use of alcohol while in the service exacerbated or in any way affected a mental health condition that did not exist at that time.

The Board acknowledges the November 2014 examiner's opinion, but finds his opinion supported by the lack of in-service complaints, treatments, or diagnosis of a mental disorder inadequate.  Additionally, the November 2014 VA examiner also failed to comment on the PTSD diagnosis of record.  Accordingly, a remand is necessary for a new VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records relevant to the matter on appeal and associate the same with the claims file.  All records/responses received must be associated with the electronic claims file.

2.  After the above development has been completed Schedule the Veteran for a VA sleep apnea examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The electronic file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  
The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified sleep disorder.  In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record.  

If a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each claimed stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity" during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3).  

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include bipolar disorder), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service.

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record pertaining to psychiatric problems over the years, to include VA treatment records discussing the Veteran's psychiatric disorders.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


